— Appeal by the defendant from a judgment of the County Court, Rockland County (Miller, J.), rendered November 24, 1982, convicting him of murder in the second degree, upon his plea of guilty, and imposing sentence. The appeal brings up for review the denial, following a hearing, of that branch of the defendant’s omnibus *752motion which was to suppress a confession given by him to the police.
Ordered that the judgment is affirmed.
The defendant claims that upon an examination of the "totality of the circumstances” of his confession to police, his statement was involuntary (see, People v Anderson, 42 NY2d 35). A review of the record shows his confession was in fact voluntary. The defendant made his statement to police after two hours in custody at the urging of his father to "tell the truth”. These facts show voluntariness when compared to the facts of People v Anderson (supra) and People v Leyra (302 NY 353).
The defendant also claims error in his plea bargaining agreement because of his attorney’s lack of understanding of the bargained-for sentence. The defendant did not move to be relieved of his guilty plea in the County Court. This alleged error is therefore unpreserved for review (see, People v Pellegrino, 60 NY2d 636). In any event, the defendant’s claim of error is not supported by the record.
We have examined the defendant’s other argument and find it to be without merit. Mangano, J. P., Thompson, Bracken and Weinstein, JJ., concur.